Name: 2003/690/EC: Commission Decision of 2 October 2003 on the request by Ireland to accept Council Directive 2001/55/EC on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof (notified under document number C(2003) 3428)
 Type: Decision_ENTSCHEID
 Subject Matter: migration;  international law;  Europe
 Date Published: 2003-10-03

 Avis juridique important|32003D06902003/690/EC: Commission Decision of 2 October 2003 on the request by Ireland to accept Council Directive 2001/55/EC on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof (notified under document number C(2003) 3428) Official Journal L 251 , 03/10/2003 P. 0023 - 0023Commission Decisionof 2 October 2003on the request by Ireland to accept Council Directive 2001/55/EC on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof(notified under document number C(2003) 3428)(Only the English text is authentic)(2003/690/EC)THE COMMISSION OF THE EUROPEAN COMMUNITY,Having regard to the Treaty establishing the European Community, in particular to Article 11a thereof,Whereas:(1) The Council adopted on 20 July 2001 Directive 2001/55/EC on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof (hereinafter referred to as Directive 2001/55/EC)(1).(2) Pursuant to Article 1 of the Protocol on the position of the United Kingdom and Ireland, Ireland did not participate in the adoption of Directive 2001/55/EC.(3) In accordance with Article 4 of the said Protocol, Ireland notified the Commission by letter of 11 April 2003, received by the Commission on 6 May 2003, its intention to accept the Directive 2001/55/EC.(4) In accordance with Article 11a of the Treaty the Commission adopted a favourable opinion on the request by Ireland on 6 August 2003,HAS ADOPTED THE FOLLOWING DECISION:Article 1Directive 2001/55/EC shall apply to Ireland.Article 2Notwithstanding Article 32(1) of Directive 2001/55/EC, Ireland shall bring into force the laws, regulations and administrative provisions necessary to comply with the Directive by 31 December 2003 at the latest. Ireland shall forthwith inform the Commission thereof.Article 3Directive 2001/55/EC shall come into force for Ireland from the date of the notification of this Decision.Article 4This Decision is addressed to Ireland.Done at Brussels, 2 October 2003.For the CommissionAntÃ ³nio VitorinoMember of the Commission(1) OJ L 212, 7.8.2001, p. 12.